In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00139-CR


                          SCOTTY D. JUSTICE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
         Trial Court No. 2010-427,049, Honorable Bradley S. Underwood, Presiding

                                     June 4, 2013

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant Scotty D. Justice attempts to appeal his convictions and sentences for

aggravated sexual assault.    The record indicates the sentences were imposed on

January 23, 2013. A motion for new trial was filed on February 21. Appellant’s notice of

appeal was due by April 23 but was not filed until April 29. No motion pursuant to

appellate rule 26.3 was filed. By letter we notified the parties of our apparent lack of

appellate jurisdiction, and set a deadline for the filing of documents or matters
considered necessary for the Court to determine its jurisdiction. Counsel for appellant

has not submitted a response.


       If a motion for new trial is filed, a notice of appeal must be filed within ninety days

after the day sentence is imposed or suspended in open court. Tex. R. App. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within 15 days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. Tex. R. App.

P. 26.3. Without an extension, appellant’s notice of appeal was due by April 23, 2013.

Because appellant’s notice of appeal was not filed by that date, we have no jurisdiction

over this appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). As

we lack jurisdiction to address the merits of the appeal, we may take no action other

than dismissal.1   See Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998);

Olivo, 918 S.W.2d at 523; Hess v. State, No. 07-11-00359-CR; No. 07-11-00360-CR,

2011 Tex. App. Lexis 7720 (Tex.App.--Amarillo Sept. 26, 2011, no pet.) (mem. op., not

designated for publication).


       Accordingly, we dismiss the appeal for want of jurisdiction.



                                           James T. Campbell
                                               Justice




       1
         Appellant may be entitled to an out-of-time appeal by filing a post-conviction
writ of habeas corpus returnable to the Texas Court of Criminal Appeals. Tex. Code
Crim. Proc. Ann. art. 11.07, § 3 (West Supp. 2012).

                                              2